Case 1:19-cv-00331-LO-MSN Document 157-8 Filed 02/24/21 Page 1 of 6 PageID# 2313




                           EXHIBIT G
Case 1:19-cv-00331-LO-MSN Document 157-8 Filed 02/24/21 Page 2 of 6 PageID# 2314




             TELEPHONE: 1-212-558-4000
                                                                           125 Broad Street
              FACSIMILE: 1-212-558-3588
                WWW.SULLCROM.COM                                     New York, New York 10004-2498
                                                                                        ______________________

                                                                         LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                          BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                                BEIJING • HONG KONG • TOKYO

                                                                                    MELBOURNE • SYDNEY




                                                                        September 28, 2020

       Via E-mail

       Michael Melkersen, Esq.,
          9633 S. Congress Street,
               New Market, VA 22844

       Kevin R. Dean, Esq.,
           MotleyRice LLC,
               28 Bridgeside Blvd.,
                   Mt. Pleasant, SC 29464.

                        Re:        Garcia, et al, v. Volkswagen Group of America, Inc., et al.,
                                   Case No. 1:19-cv-331-LO-MSN

       Dear Michael and Kevin:

                      I write on behalf of Volkswagen Group of America, Inc. (“VWGoA”) in
       the above-captioned matter regarding the search protocol that VWGoA plans to use to
       search for Electronically Stored Information (“ESI”) in response to Plaintiffs’ First
       Requests for Production to Defendant Volkswagen Group of America, Inc. (the
       “Requests”).

                       Based on its current knowledge and understanding of Plaintiffs’ Requests
       and the facts and issues in this Action, and subject to VWGoA’s objections to the
       Requests, please find below and attached (i) the proposed individual VWGoA custodians
       whose electronic documents VWGoA intends to search in responding to certain of the
       Requests, (ii) VWGoA’s proposed list of search terms in Exhibit A, (iii) the date range
       VWGoA will employ for these searches, and (iv) the proposed non-custodial sources
       VWGoA intends to search. We can discuss these proposals on our call tomorrow.

                      Custodians. VWGoA proposes to search the electronic documents of the
       following individual VWGoA custodians in responding to the Requests:

                       Jerohn Anderson, Product Communications Specialist, VW Press &
                        Public Relations
                       Michael Ashton, CPO Manager, VW Fleet & Remarketing
Case 1:19-cv-00331-LO-MSN Document 157-8 Filed 02/24/21 Page 3 of 6 PageID# 2315




        Michael Melkersen, Esq.
        Kevin R. Dean, Esq.                                                                          -2-


                     Mark Gillies, Senior Manager, Product Communications, VW Press &
                      Public Relations
                     Carrie Glynn, Vehicle Asset Specialist, Corporate Vehicle Services
                     Andrew MacKnight, Vehicle Operations Team Lead, Corporate Vehicle
                      Services
                     Robert (Bob) McCarthy, Senior Manager, Product Safety & Compliance
                     Bryan Reel, Auto Shows & Events Lead, Experiential Marketing
                     Chris Sandvig, Director, Group Customer Protection
                     Steven Slatton, Assistant Manager, Program Planning & Production
                      Control
                     Patrick Stowe, Senior Manager, Customs & Trade Compliance
                     Ana Wolyniec de Freitas, Director Quality Model Series & Projects

                      In addition to the foregoing custodians, VWGoA is also searching for
       non-custodial documents pursuant to paragraph V.E of the ESI Order as set forth below.

                       Sources. VWGoA intends to conduct electronic searches pursuant to the
       date range and search terms indicated herein across (i) all SourceOne email data for the
       VWGoA custodians listed above, and (ii) documents produced by VWGoA in the
       diesel-related multi-district litigations in federal court in California and state court in
       Virginia that are stored in the Rational database, without limitation to particular
       custodians.

                      VWGoA also intends to search the following non-custodial sources for
       information relevant to the Requests.

                     Listen Database, which contains information regarding customer
                      communications
                     Marketing group drives, which contain information related to press-fleet
                      and auto-show vehicles
                     NAVS repositories, which contain information from North American
                      Vehicle Services regarding press-fleet vehicles

                       Date Range. VWGoA intends to apply search terms to reasonably
       available electronic documents in VWGoA’s possession, custody and control that were
       created, modified, sent, or received between January 1, 2007 and March 21, 2019, which
       covers the full relevant period provided in the Second Amended Complaint. See SAC
       ¶ 105. VWGoA does not presently intend to search back-up tapes, if any.

                     Search Terms. VWGoA proposes to run the search terms identified in
       Exhibit A across (i) the SourceOne email data for the VWGoA custodians listed above,
Case 1:19-cv-00331-LO-MSN Document 157-8 Filed 02/24/21 Page 4 of 6 PageID# 2316




        Michael Melkersen, Esq.
        Kevin R. Dean, Esq.                                                                     -3-


       and (ii) the Rational database without limitation by custodian, over the date range of
       January 1, 2007 to March 21, 2019.

                       Easily Segregable Documents. VWGoA currently anticipates that it may
       respond to the following Requests, in whole or in part, without the use of search terms or
       other technological search methodology, if it determines that documents responsive to
       these particular Requests exist and are within VWGoA’s possession, custody and control:
       3, 4, 19, 20, 22, 24, 30, 32-36, 44, 45, 60, 62, 63, 66-72, 79, 81, 82, 84, 85, 95, 105.

                      VWGoA reserves the right to revise our custodian list, sources, date range,
       and/or search terms if they prove to be too broad or too narrow to identify potentially
       responsive documents. VWGoA also reserves the right to supplement, modify, or
       remove terms in light of further discovery, investigation, and trial preparation. Finally,
       VWGoA further reserves the right to modify these lists in response to Plaintiffs’ own
       proposed search terms and custodian lists and as a result of any meet-and-confer sessions
       with you.

                      We look forward to discussing these issues with you.


                                                                    Sincerely,

                                                                    /s/ Suhana S. Han

                                                                    Suhana S. Han

       (Enclosure)

       cc:    Counsel of record
Case 1:19-cv-00331-LO-MSN Document 157-8 Filed 02/24/21 Page 5 of 6 PageID# 2317




                                            Exhibit A

       Search String #1: Named Plaintiffs Terms
       “Ricardo Garcia” OR
       “Duane Glover” OR
       “Paul Jacobson” OR
       “Gaetano Calise” OR
       “Mykhaylo Holovatyuk” OR
       “Brian Garcia” OR
       “Paul Thomson” OR
       “David Hartman” OR
       “Dave Hartman” OR
       WVWLF7AU2FW135993 OR
       WVGBV7AX1DW558422 OR
       WVWAP7AN6FE817987 OR
       WVWGU7AN3DE556558 OR
       WVWBN7AN3DE507979 OR
       3VW4T7AU7HM001719 OR
       3VW017AU4HM500479 OR
       WVGEP9BP1ED001525

       Search String #2: Class Vehicles Terms
       The 1,541 VINs listed in Exhibit A to VWGoA’s interrogatory responses

       Search String #3: Recalls – NHTSA Communications Terms
       To/from/cc email with @dot.gov domain name
       AND
       (18V329 OR 18-V-329 OR 18V-329 OR 18-V329 OR 19V679 OR 19-V-679 OR 19V-
       679 OR 19-V679 OR 01C5 OR 01C6 OR 01D7)

       Search String #4: Recalls – Internal Communications Terms
       To/from/cc email with @vw.com OR @volkswagen.de domain name
       AND
       (18V329 OR 18-V-329 OR 18V-329 OR 18-V329 OR 19V679 OR 19-V-679 OR 19V-
       679 OR 19-V679 OR 01C5 OR 01C6 OR 01D7)

       Search String #5: Mileage on Title Application Terms
       To/from/cc email with @vw.com OR @volkswagen.de domain name
       AND
       (Odometer OR mileage OR (default* w/10 mileage) OR (10 w/10 mile) OR (ten w/10
       mile) OR “10 mile” OR “10 miles” OR (mileage w/5 10) OR (mileage w/5 ten)) AND
       (title w/5 application)
Case 1:19-cv-00331-LO-MSN Document 157-8 Filed 02/24/21 Page 6 of 6 PageID# 2318




       Search String #6: Pre-Production Vehicles Terms
       (preproduction OR pre-production OR “pre production” OR preseries OR pre-series OR
       “pre series” OR zero-series OR “zero series” OR 0-series)
       AND
       ((“audit report” OR “Der Spiegel” OR “PR Number” OR “Option code” OR “ECR” OR
       “ECN” OR “engineering change order” OR “engineering change notice” OR
       “engineering change request” OR “Elektronischer Teilekatalog” OR ETKA)
       OR
       ((comply* OR compliance OR confirm* OR conform* OR meet OR test*) w/10
       (“Federal Motor Vehicle Safety Standards” OR “FMVSS”)))

       Search String #7: Carfax Communications Terms
       To/from/cc email with @carfax.com domain name
       AND
       (“contract” OR “agreement”)

       Search String #8: Carfax Price Calculator Terms
       To/from/cc email with @vw.com OR @volkswagen.de domain name
       AND
       “Carfax price calculator”

       Search String #9: Carfax Terms
       Carfax
       AND
       ((Certificate w/10 “buyback guarantee”) OR “daily data” OR “data feed”)

       Search String #10: Modifications Terms
       (Certificate w/5 alter*) OR
       (alter* or modif* or retrofit* w/10 (manufactur* w/5 (post* OR after)))
